The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
A complete copy of the body of 02/18/21 Office Action is enclosed along with a corrected copy of the PTO-326 Office Action Summary with the correct status indicator.                                                                         DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1-8-2020 have been fully considered but they are not persuasive. Applicant argues... 
Monsheimer does not teach additive manufacturing in an atmosphere comprising oxygen. 
Removal of a susceptor via oxidation is not taught 
Monsheimer discloses a flow aid, not a sintering aid and that the size of 
Hill does not address the size of sintering aid implemented 
Applicant further argues that none of the other applied references make up for the deficiency of Monsheimer
This is not found to be persuasive because…
Monsheimer discloses on (Col. 6, lines 28-34) that by way of example, a matrix generated by means of steps a and b, and composed of treated powder layers, may be 
Monsheimer discloses on (Col, 10, lines 35-43) various types of susceptors (first susceptor and/or second susceptor) to be implemented. These include, but are not limited to, pulverulent substances, e.g., metal powders, metal compounds, ceramic powders, graphite, carbon black, activated charcoal, water or protic liquids selected from the group consisting of saturated mono- or polyhydric linear, branched, or cyclic aliphatic alcohols, or mixtures thereof. Wherein it is understood that water and other liquids utilized are removed. In particular, cyclic aliphatic alcohols, that when heated produce CO and CO2 via oxidation reaction. Additionally, as noted in the rejection of if heated to a high enough temperature, a susceptor of graphite or carbon black would be also produce CO and CO2, via oxidation reaction.
Monsheimer discloses on (Col. 8, lines 41-44) that typical fillers include granulated metal, aluminum powder. Steel shot, or glass beads. It is particularly preferable to use powder materials which contain glass beads as filler. Additionally, Monsheimer discloses tri-calcium phosphate, calcium silicates, AI2O3 (alumina), MgO, MgC03, or ZnO can also be used as a flow aid, (Col. 8, lines 18-21). With applicants specifications stating ([0051]) 
As noted Hill recognizes that the size of inclusion utilized in a suspension impact, the viscosity of the suspension, (Particle Size & Fig. 1 & Fig. 2). Applicant has recognized that the size of the particle has another role. As such, in response to applicant's argument that the particle size of the sintering aid impacts the sintering of the powder, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ58, 60 (Bd. Pat. App. & Inter. 1985). 
This is unpersuasive because as explained above there was not found to be deficiency in Monsheimer.
                                                               Claim Interpretation 
It should be noted that the "detailing agent" of claim 8 is understood to include a liquid including a detailing agent uses a detailing agent that produces a special optical effect, or that contains a dye or pigment, or that contains additional components, ([0068]) of applicant's specifications.
                                                                       Drawings
                                                     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.) Claim(s) 1-3, & 7 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Monsheimer et al. (US-7,708,929, hereinafter Monsheimer) 
Regarding Claim 1,

A method for additive manufacturing, comprising: 
forming a three-dimensional object by: depositing a layer of a powdered build material onto a surface; 
selectively depositing a liquid comprising a susceptor onto the layer of the powdered build material in a pattern; and 
heating the object by electromagnetic radiation with a microwave or radio wave frequency, in an atmosphere comprising oxygen, to a temperature sufficient to sinter the powdered build material.
Monsheimer teaches the following: 
(Col. 2, lines 15-17) teaches one object of the present invention is to provide a process for the production of three-dimensional objects. (Col. 2, lines 30-42) teaches the discovery of a process for producing a three-dimensional object, comprising the following steps: first providing a layer of pulverulent substrate, second selectively applying at least one microwave-absorbing first susceptor to one or more regions of the substrate. 
(Col. 5, lines 9-11) teaches that the selected application of the susceptor(s), which can be done using computer-controlled applications, such as CAD applications used to calculate cross sections.
(Claim 18) teaches that the pulverulent substrate contains a material which can be fused or sintered via exposure to heat, and which comprises a member selected from coated grains of sand, ceramics, metals, alloys, metal powders or mixtures thereof. (Fig. 1) shows the apparatus, including the build material to be open to the exterior environment, as such oxygen would be included. (Col. 6, lines 28-34) that by way of example, a matrix generated by means of steps a and b, and composed of treated powder layers, may be transferred into a commercially available, food-preparation microwave equipment, where step c is then carried out. These possibilities make the present process particularly suitable for applications in the home. As such it is understood that one of ordinary skill in the art would consider a typical "home" environment to be one of a normal atmosphere and not a controlled atmosphere such as inert or vacuum. Wherein it is understood that a normal home atmosphere comprises breathable air which 
Regarding claim 2, 
Wherein the powdered build material comprises a compound selected from a. oxides containing at least one of silicon, aluminum, beryllium, barium, cerium, magnesium, titanium, hafnium, tin, zirconium, and yttrium; b. nitrides containing at least one of aluminum, boron, and silicon; c. fluorides containing at least one of aluminum, lithium, magnesium, and calcium; and d. combinations thereof.
Monsheimer teaches the following: 
(Col. 8, lines 50-57) teaches that the pulverulent substrate used according to the invention may also comprise inorganic or organic pigments. The invention uses not only pigments that affect the color of the three-dimensional body, but also pigments that affect other physical properties of the three-dimensional object such as magnetic pigments, or conductivity pigments. For example, conductivity modified titanium dioxide or tin oxide.
Regarding claim 3, 
Wherein the powdered build material comprises a compound selected from homopolymers, copolymers, and composites of a polymer with glass, ceramic or carbon, comprising a polymer that is selected from a polyimide, a polyamide-
Monsheimer teaches the following:
(Col. 7, lines 42-53) teaches that substrates suitable in the present process include substances whose susceptibility to heating by, or absorption of, microwave radiation is less than that of the selected liquid susceptors. Particular pulverulent substrates which may be used include polymers or copolymers, including, but not limited to, at least one polyester, polyamides, nylon 6, nylon 11, and/or nylon 12, polyvinyl chloride and poly carbonate, amongst others listed and including mixtures thereof. (Col. 9, lines 55-End) teaches coated materials may be used, wherein the coated material comprises grains of a powder first material, and the coating material applied can include but is not limited to, the abovementioned polymers or copolymers that the build material the first material of this specific form of the powder material may encompass grains of sand, ceramics, metal, and/or alloys. An example given is a phenolic resin-coated or a thermoplastic-coated sand, known as molding sand. Noting, that the polymers implemented for coatings have a lower melting point than the ceramics they are coating.
Regarding claim 7, 
Wherein the liquid comprising a susceptor comprises at least two susceptors, at least one of which is removed from the object by oxidation after heating the object by electromagnetic radiation in an atmosphere comprising oxygen.
Monsheimer teaches the following:
(Col. 8, lines 35-54) teaches that susceptors (first susceptor and/or second susceptor) which may be used in the present process are any of those which are heated by microwave radiation. These include, but are not limited to, pulverulent substances, e.g., metal powders, metal compounds, ceramic powders, graphite, carbon black, activated charcoal, water or profit liquids selected from the group consisting of saturated mono- or polyhydric linear, branched, or cyclic aliphatic alcohols, or mixtures thereof. Wherein it is understood that water and other liquids utilized are removed, in particular, cyclic aliphatic alcohols, that when heated produce CO and CO2, via oxidation reaction. Additionally, if heated to a high enough temperature, a susceptor of graphite or carbon black would be also produce CO and CO2 via oxidation reaction at sufficiently high temperatures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 4, 6, & 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer and in further view of Adrian Hill (Understanding the Links Between Rheology and Particle Parameters, 2006, hereinafter Hill)Regarding claim 4, 	
Wherein the liquid comprising a susceptor further comprises a sintering aid selected from nanoparticles of aluminum oxide, nanoparticles of zirconium oxide, nanoparticles of beryllium oxide, and nanoparticles of silica. 
Monsheimer teaches the following: 
(Col. 8, lines 12-22) teaches one or more additives may be used to improve process ability of the pulverulent substrates. By way of example, these additives may act as flow aids. Flow aids include, but are not limited to, fumed silicas, stearates, or other flow aids known from the literature, for example, tri-calcium 2O3, MgO, MgCO3, or ZnO. (Col. 8, lines 32-43) fillers help to reduce shrinkage of the three-dimensional object because they retain their shape to a substantial extent during the radiation treatment. In addition, the use of fillers permits, by way of example, alteration of the plastic and physical properties of the objects. Examples of fillers which may be used in the powder material, include, but are not limited to, glass particles, ceramic particles or metal particles. Typical fillers include granulated metal, aluminum powder. (Col. 10, lines 35-50) teaches that susceptors (first susceptor and/or second susceptor) which may be used in the present process are any of those which are heated by microwave radiation. These include, but are not limited to, pulverulent substances, e.g., metal powders, metal compounds, ceramic powders... liquid susceptors...and mixtures thereof. Going on to state that the susceptor, in particular a liquid susceptor, may also be equipped with surfactants for better wetting of the substrate. Wherein it is understood that the suspension described are a stable dispersion comprising a suspension of solid susceptors in liquids which do not agglomerate to the bottom, which may be assisted by the use surfactants. (Col. 11, lines 13-18) teaches that to adjust viscosity of the susceptor and/or the substrate, use may be made of known thickeners, such as fumed silicas, or other organic agents. Highlighting, that the flow aid was describe as being including in the susceptor material. However, the filler are currently describe as being found in the pulverulent material substrate. Wherein, the case law for rearrangement of parts may be implemented such that the liquid 

(a)’s size of the sintering aid implemented in the liquid susceptor
It should be noted that Monsheimer teaches on (Col. 8, lines 12-22) teaches one or more additives may be used to improve process ability of the pulverulent substrates. By way of example, these additives may act as flow aids. Flow aids include, but are not limited to, fumed silicas, stearates, or other flow aids known from the literature, for example, tri-calcium phosphate, calcium silicates, AI2O3, MgO, MgCO3, or ZnO.Regarding Claim 4, in analogous art that discusses the size of particles implemented in a suspension. Hill suggests details regarding the impact of particle sizes used in suspensions on the viscosity and on the packing factor achieved for the suspension, and in this regard Hill teaches the following:
(Particle Size) teaches that from (Fig. 1 & Fig. 2) the first conclusion that can be drawn from the shape of the graph is that the fluid is shear thinning—viscosity decreases at higher shear rates. The second is that viscosity tends to be higher with smaller particles. As noted above, the change in particle size is associated with an increase in particle number if all other system variables are kept constant. Smaller particles therefore result in an increase in the number of particle-particle interactions and an increase in resistance to flow. Therefore, it is understood that the particle size implemented impacts the viscosity of the suspension. As such the 
 	Hill further suggests that the benefit of optimizing the particle size for a particle implemented in a suspension, such as a liquid susceptor, it provides a means for tailoring the viscosity of the suspension, (Particle Size, (Fig. 1 & Fig. 2)) 
Regarding claim 6, 
Wherein the liquid comprising a susceptor is a stable dispersion.
Monsheimer teaches the following: 
(Col. 10, lines 46-52) teaches a mixtures of susceptors, containing one or more liquid susceptors, one or more solid susceptors, or combinations of liquid and solid susceptors. It may also be advantageous to suspend solid susceptors in liquids which are not susceptors, in order to achieve better distribution of the solid susceptors over the entire depth of the substrate layer provided. The susceptor, in particular a liquid susceptor, may also be equipped with surfactants for better wetting of the substrate. Wherein it is understood that the suspension described are a stable dispersion comprising a suspension of solid susceptors in liquids which do not agglomerate to the bottom.

(Particle Size) teaches that from (Fig. 1 & Fig. 2) the first conclusion that can be drawn from the shape of the graph is that the fluid is shear thinning – viscosity decreases at higher shear rates. The second is that viscosity tends to be higher with smaller particles. As noted above, the change in particle size is associated with an increase in particle number if all other system variables are kept constant. Smaller particles therefore result in an increase in the number of particle-particle interactions and an increase in resistance to flow. Therefore, it is understood that the particle size implemented impacts the viscosity of the suspension. As such the case law for result effective variables may be implemented. Consequently, citing the case law for result effective variables. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Monsheimer/Hill discloses the claimed invention except for the optimal particle size fora particle implemented in a suspension, such as a liquid susceptor. It would have been obvious to one having ordinary skill in the art at 

The same rejection rationale, case law, and analysis that was used previously for claim 4, can be applied here and should be referred to for this claim as well.Regarding claim 9, 
Wherein heating the object by electromagnetic radiation comprises heating the object such that at least a part of the object reaches a temperature of at least 600 degrees Celsius.
Monsheimer teaches the following:
(Col. 4, lines 48-End & Col. 5, line 1-2) teaches that energy is not supplied directly to the substrates to be melted by way of a susceptor, which absorbs the energy and transfers it in the form of heat to the substrate surrounding the susceptor. The present process introduces the energy to the susceptor in the form of microwave radiation, which is absorbed by the susceptor, converted into heat, and transferred to the surrounding pulverulent material of the substrate, which is incapable of directly absorbing microwave radiation, or incapable of directly 
C.) Claim(s) 5,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer and in further view of Lühken et al. (Energy Input from Microwaves and Ultrasound - Examples of New Approaches to Green Chemistry, hereinafter Lühken) Regarding Claims 5, & 12, Monsheimer is silent on the following:
Wherein the susceptor comprises copper oxide 
Wherein the at least one semiconducting metal oxide susceptor particle comprises copper(ll) oxide
It should be recalled that Monsheimer teaches the following (Col. 10, lines 35-39 & 46- 49) teaches Susceptors (first susceptor and/or second susceptor) which may be used in the present process are any of those which are heated by microwave radiation. These include, but are not limited to, pulverulent substances, e.g., metal powders, metal compounds, ceramic powders. It is also possible to use a mixtures of susceptors, containing one or more liquid susceptors, one or more solid susceptors, or combinations of liquid and solid susceptors.Regarding Claim 5 & 12, in analogous art for the use of different materials as susceptors for use with microwaves, Lühken suggests details regarding different types of materials suitable as susceptors for use with microwave radiation and the materials correspond temperature output when subjected to microwave radiation, and in this regard Lühken teaches the following:
(Pg. 3, ¶2, & Table 1) teaches that the heating of different materials and substances by the alternating electromagnetic field caused by microwaves results due to the triggering of rotational vibrations of dipolar molecules, in other words the excitation of electrons, particularly the delocalized electrons of metals. The degree of excitability also depends on the substance and is known as susceptibility. The key factors which influence the heatability of materials in a microwave field are the surface texture, the surface volume relationship and the homogeneity. Table 1 illustrates how large the spectrum of substances that can be excited by microwaves is, and how strongly they can be heated. The power output of the microwave oven used and the amount of substance investigated have to be taken into account. (Table 1, Row 7) shows Copper (II) oxide as a susceptor with a temperature output of 974 °K and a heating time of 0.5 mins or 30 seconds. Highlighting, that this heating time is the lowest of all noted susceptor materials.
 	Lühken further suggests that the benefit of using copper (II) oxide as a susceptor for microwaves is it provides a means for imparting a temperature output of 974 °K within a heating time of 0.5 mins or 30 seconds, (Pg. 3, ¶2, & Table 1) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a 3D object that comprises a powder build material that is spread over a build area, a secondary material comprising at least one susceptor applied in predetermined pattern 
Regarding claim 10, 
Forming a three-dimensional object by: 
depositing a layer of a powdered build material onto a surface;
selectively depositing a binder fluid comprising at least one semiconducting metal oxide susceptor particle onto the layer of powdered ceramic build material in a pattern 
heating the object by electromagnetic radiation with a microwave or radio wave frequency, in an atmosphere comprising oxygen, to a temperature sufficient to sinter the powdered build material.
Monsheimer teaches the following: 
, b.) & c.) (Col. 2, lines 15-17) teaches one object of the present invention is to provide a process for the production of three-dimensional objects. (Col. 2, lines 30-32) teaches the discovery of a process for producing a three-dimensional object, comprising the following steps: a) providing a layer of pulverulent substrate, b) selectively applying at least one microwave-absorbing first susceptor to one or more regions of the substrate, c) treating the layer at least once with microwave radiation, to melt the one or more regions containing the first 
(Col. 5, lines 9-11) teaches that the selected application of the susceptor(s), which can be done using computer-controlled applications, such as CAD applications used to calculate cross sections.
(Claim 18) teaches that the pulverulent substrate contains a material which can be fused or sintered via exposure to heat, and which comprises a member selected from coated grains of sand, ceramics, metals, alloys, metal powders or mixtures thereof. (Fig. 1) shows the apparatus, including the build material to be open to the exterior environment, as such oxygen would be included.
Regarding claim 10, Monsheimer is silent on the following; 
(b)’s susceptor being a semiconducting metal oxide susceptor particle
Regarding Claim 10, in analogous art for the use of different materials as susceptors for use with microwaves, Lühken suggests details regarding different types of materials suitable as susceptors for use with microwave radiation and the materials correspond temperature output when subjected to microwave radiation, and in this regard Lühken teaches the following:
(Pg. 3, ¶2, & Table 1) teaches that the heating of different materials and substances by the alternating electromagnetic field caused by microwaves results due to the triggering of rotational vibrations of dipolar molecules, in other words 
 	Lühken further suggests that the benefit of using copper (II) oxide as a susceptor for microwaves is it provides a means for imparting a temperature output of 974 °K within a heating time of 0.5 mins or 30 seconds, (Pg. 3, ¶2, & Table 1) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a 3D object that comprises a powder build material that is spread over a build area, a secondary material comprising at least one susceptor applied in predetermined pattern to the powder, followed by microwave radiation sintering, of Monsheimer, by utilizing copper (II) oxide as the susceptor material, as taught by Lühken. Highlighting, 
Regarding claim 11,
Wherein the powdered build material comprises a compound selected from a. oxides containing at least one of silicon, aluminum, beryllium, barium, cerium, magnesium, titanium, hafnium, tin, zirconium, and yttrium; b. nitrides containing at least one of aluminum, boron, and silicon; c. fluorides containing at least one of aluminum, lithium, magnesium, and calcium; and d. combinations thereof
Monsheimer teaches the following:
(Col. 8, lines 50-57) teaches that the pulverulent substrate used according to the invention may also comprise inorganic or organic pigments. The invention uses not only pigments that affect the color of the three-dimensional body, but also pigments that affect other physical properties of the three-dimensional object, such as magnetic pigments, or conductivity pigments. For example, conductivity modified titanium dioxide or tin oxide.

Regarding claim 13, 
Wherein the binder fluid further comprises a second susceptor that comprises an electrically conductive, semi-conductive, or polarizable allotrope of carbon.

(Col. 10, lines 35-54) teaches that the susceptors (first susceptor and/or second susceptor) which may be used in the present process are any of those which are Page 25 heated by microwave radiation. These include, but are not limited to, pulverulent substances, e.g., metal powders, metal compounds, ceramic powders, graphite, carbon black, activated charcoal, water or protic liquids. Wherein graphite, carbon black, and activated charcoal are known electrically conductive allotropes of carbon.
D.) Claim(s) 8, is rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer and in view of Stahl et al. (US/2015-0,343,704, hereinafter Stahl) 
Regarding claim 8, 
herein forming the three-dimensional object further comprises selectively depositing a second liquid comprising a detailing agent around an exterior surface of the object 

It should be noted that Monsheimer teaches that (Col. 8, lines 50-56) teaches that the pulverulent substrate used according to the invention may also comprise inorganic or organic pigments. The invention uses not only pigments that affect the color of the three dimensional body, but also pigments that affect other physical properties of the three-dimensional object, such as magnetic pigments, or conductivity pigments. For example, conductivity-modified titanium dioxide or tin oxide can alter the magnetic properties and the conductivity of the object. 
Regarding Claim 8, in analogous art for three-dimensional (3D) printing system that utilizes a build material that are deposited in layers, Stahl suggests subsequently treating the deposited layers with a pigment or dye via a spray nozzle, and in this regard Stahl teaches the following:
([0023]) teaches, while print head 215 discards drops of material on the top surface of platform 220 to create a 3D object, color application head 235 may add color to the materials dropped on the surface. This may be done in one embodiment in layers. For example, print head 215 may drop one or more layers of material on the top surface, and move up and out of the way of color application head 235 to enable the color application head 235 to add color to the one or more layers dropped.
 	Stahl further suggests that the benefit of using a color application head that permits for the depositing a pigment or dye on previously deposited layer(s) of the build material is it provides a means for adding details to the printed objects, including applying permanent color in different shades to the 3D object, ([0021]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a 3D object that comprises a powder build material that is spread over a build area, a secondary material comprising at least one susceptor applied in predetermined pattern to the powder, followed by microwave radiation sintering, of Monsheimer, by a utilizing 
E.) Claim(s) 16, is rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer and as evidenced by Cancarb (Carbon Black, Material Safety Data Sheet, 2015, hereinafter Cancarb)
Regarding claim 16, 
Wherein the liquid comprising a susceptor comprises at least two susceptors, at least one of which comprises an electrically conductive, semi-conductive, and polarizable allotrope of carbon to be removed from the object by oxidation by heating the object by electromagnetic radiation to a temperature of at least 600 degrees Celsius in an atmosphere comprising oxygen. 
Monsheimer teaches the following: 
(Col. 10, lines 35-54) teaches that the susceptors (first susceptor and/or second susceptor) which may be used in the present process are any of those which are heated by microwave radiation. These include, but are not limited to, pulverulent substances, e.g., metal powders, metal compounds, ceramic powders, graphite, carbon black, activated charcoal, water or protic liquids. Wherein graphite, carbon black, and activated charcoal are known electrically conductive allotropes 
	
	                                               ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurt Heikkila (US-2015/0,080,495)- teaches on ([0158]) that in the appropriate product design, during composite manufacture or during product manufacture, a pigment or other dye material can be added to the processing equipment. One advantage of this material is that an inorganic dye or pigment can be co-processed resulting in a material that needs no exterior painting or coating to obtain an attractive, functional, or decorative appearance
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741